DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US 2015/0194493) in view of Liu et al. (US 2015/330041825).
Considering claim 1, Sakaguchi teaches a nitride semiconductor epitaxial wafer and a nitride semiconductor device (Paragraph 3) used in high electron mobility transistors (Paragraph 17).  Figure 3 (reproduced below) depicts device (20) comprising a substrate (21), buffer layer (22), electron transit layer (23) and electron supply layer (24) laminated on the substrate (Paragraph 53).  Exemplary materials disclosed include SiC for the substrate (21), AlN for the buffer layer (22) (i.e. a first layer), GaN for the electron transit layer (23) (i.e. a second layer), and AlGaN for the electron supply layer (24) (i.e. a third layer) (Paragraph 55).  Electron supply layer (23) has a greater electron affinity than electron supply layer (24).  However, Sakaguchi does not teach the claimed thickness of the GaN layer of the concentrations of iron and carbon. 

    PNG
    media_image1.png
    276
    543
    media_image1.png
    Greyscale

In a related field of endeavor, Liu teaches high electron mobility transistor semiconductor devices with a high breakdown voltage (Paragraph 1).  The device comprises a substrate, buffer layer, channel layer, and active layer in that order (Paragraph 8).  The substrate may be SiC (Paragraph 9), the buffer layer comprises nitrides of Group III-V metals (Paragraph 12), the channel layer comprises GaN (Paragraph 13), and the active layer comprises AlGaN (Paragraph 14).  The channel layer optionally of GaN has a lower resistivity than the buffer layer for improving current performance of the device and may include a dopant of C, Fe, etc. with a concentration of less than 1×1017 ions/cm3 and the channel layer is taught to have a thickness of 200-500 nm (Paragraph 13).
As both Sakaguchi and Liu teach high electron mobility transistor semiconductor devices they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sakaguchi with the optionally doped GaN layer taught by Liu as this is known to improve current performance and one would have had a reasonable expectation of success.  Further, the thickness of the GaN layer and the prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no demonstration of a criticality to the claimed ranges has been presented.
Considering claim 2, Liu teaches where the thickness of the GaN channel layer is 200-500 nm (Paragraph 13).
Considering claim 3, modified Sakaguchi does not expressly teach the claimed electron mobility.  However, modified Sakaguchi teaches a substantially identical GaN material as that which is claimed and one would reasonably expect the GaN material of modified Sakaguchi to possess the claimed electron mobility as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 4, Figure 3 of Sakaguchi above teaches a pair of electrodes on the third layer and its use in high electron mobility transistor (HEMT) (Paragraph 51).
Considering claim 5, modified Sakaguchi does not expressly teach the claimed leak current.  However, modified Sakaguchi teaches a substantially identical HEMT laminate and materials as that which is claimed and one would reasonably expect the substantially identical HEMT laminate and materials of modified Sakaguchi to possess the claimed leak current as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakata et al. (US 2014/0183563) and Chen et al. (US 2016/0240679) teach similar nitride laminates as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784